Digitally signed by
                                                                             Reporter of Decisions
                             Illinois Official Reports                       Reason: I attest to the
                                                                             accuracy and
                                                                             integrity of this
                                                                             document
                                      Appellate Court                        Date: 2017.08.02
                                                                             09:19:16 -05'00'




                  In re Guardianship of Sanders, 2017 IL App (4th) 160502



Appellate Court         In re GUARDIANSHIP OF DENISE RAE SANDERS, a Disabled
Caption                 Person (Susan Sanders, Petitioner-Appellee, v. Leon R. Sanders,
                        Respondent-Appellant, Curtis W. Myers, Guardian ad Litem-
                        Appellee).



District & No.          Fourth District
                        Docket No. 4-16-0502


Filed                   May 9, 2017


Decision Under          Appeal from the Circuit Court of Livingston County, No. 12-P-8; the
Review                  Hon. Robert M. Travers, Judge, presiding.



Judgment                Vacated and cause remanded with directions.


Counsel on              John A. Hoekstra, of Hoekstra Law Offices, P.C., of Pontiac, for
Appeal                  appellant.

                        No brief filed for appellee Susan Sanders.

                        Curtis W. Myers, of Pontiac, guardian ad litem.



Panel                   JUSTICE STEIGMANN delivered the judgment of the court, with
                        opinion.
                        Justices Holder White and Knecht concurred in the judgment and
                        opinion.
                                             OPINION

¶1       In December 2015 Susan Sanders filed a motion for contribution, requesting that the trial
     court order her former husband, respondent, Leon Sanders, to contribute money to support the
     parties’ adult disabled daughter, Denise Rae Sanders.
¶2       After a May 2016 hearing, the trial court ordered Leon to contribute $350 a week to Susan
     in support of Denise. The court stated that it drew its authority to make such an award from the
     Probate Act of 1975 (Probate Act) (755 ILCS 5/1-1 to 30-3 (West 2014)).
¶3       Leon appeals. We hold that section 513.5 of the Illinois Marriage and Dissolution of
     Marriage Act (Dissolution Act) (750 ILCS 5/513.5 (West Supp. 2015)) grants trial courts the
     authority to order support for an adult nonminor child with a disability. Moreover, in
     proceedings under the Probate Act, the trial court may look to the support provision in the
     Dissolution Act in a proceeding such as this. Accordingly, we vacate the trial court’s particular
     award in this case and remand for a new determination of support, with consideration of the
     factors provided by section 513.5(b) of the Dissolution Act (750 ILCS 5/513.5(b) (West Supp.
     2015)).

¶4                                        I. BACKGROUND
¶5       In January 2012, Susan filed a petition for appointment of guardianship in Livingston
     County case No. 12-P-8, asking the trial court to appoint her as guardian to her daughter,
     Denise (born March 2, 1994). The petition alleged that Denise would become an adult in
     March 2012 and was not fully capable of managing her estate or her person. Susan requested
     that the court (1) adjudge Denise a disabled person and (2) appoint Susan guardian of Denise’s
     estate and person. In September 2012, the court entered an order adjudicating Denise a
     disabled adult and appointing Susan as the plenary guardian of Denise’s estate and person.
¶6       In December 2015, Susan filed a “Motion for Contribution To Support of Disabled Adult.”
     In it, Susan alleged that Leon was Denise’s father, who had been ordered to provide child
     support to Susan under a previous order entered as part of the dissolution of Susan and Leon’s
     marriage. Susan argued that support was authorized by section 513 of the Dissolution Act (750
     ILCS 5/513 (West 2014)).
¶7       At a May 2016 hearing on Susan’s motion for contribution, Leon testified about the income
     he received from the sole proprietorship electrician business he operated. Susan testified that
     she worked as a secretary in a law office, where she earned approximately $40,000 per year.
     Susan testified further that Denise lived with her and did not receive any government benefits.
     Susan received approximately $147 a week from Leon, which is the amount Leon was paying
     as child support before Denise became an adult. Susan testified that she and Denise were able
     to survive on Susan’s income plus what she received from Leon.
¶8       After the close of evidence, the trial court found that Leon earned approximately $170,000
     in annual personal income. The court mused about whether it could award contribution to
     Susan to support Denise. The court concluded that, although the Dissolution Act authorized
     support for Denise, the court could not utilize that authority because the current proceeding
     was a guardianship proceeding and not a dissolution proceeding. That is, Denise’s petition was
     filed in case No. 12-P-8, the probate case. (The parties were divorced in Grundy County case
     No. 98-D-178. Sanders v. Sanders, No. 3-01-0527 (May 31, 2002) (unpublished order under


                                                 -2-
       Supreme Court Rule 23).) Instead, the court decided that it could order support pursuant to its
       “inherent powers” under the Probate Act, so long as the court found that ordering support was
       in Denise’s best interests. The court then struggled to decide what criteria should be used to
       determine the amount of support Susan should receive. The court determined that the child
       support standards of the Dissolution Act did not apply to the current proceedings. The court
       eventually ordered Leon to contribute $350 per week to Susan.
¶9         This appeal followed.

¶ 10                                          II. ANALYSIS
¶ 11        Leon argues that (1) the trial court lacked subject-matter jurisdiction to enter the order
       awarding Susan support and, alternatively, (2) the court failed to properly consider the factors
       provided by section 513.5(b) of the Dissolution Act (750 ILCS 5/513.5(b) (West Supp. 2015))
       when awarding support to Susan. Susan has not filed a responding brief, but attorney Curtis W.
       Myers, who served as guardian ad litem (GAL) in these proceedings, has. He responds that the
       trial court (1) had subject-matter jurisdiction to order support in this case and (2) did not and
       could not order the father to pay support pursuant to the Dissolution Act in guardianship
       proceedings.

¶ 12                               A. Section 513.5 of the Dissolution Act
¶ 13        By the time the trial court ruled herein, the legislature had amended the Dissolution Act by
       adding section 513.5 specifically pertaining to the support of a nonminor child with a
       disability. Pub. Act 99-90, § 5-15 (eff. Jan. 1, 2016) (adding 750 ILCS 5/513.5).
¶ 14        Section 513.5(a) of the Dissolution Act—which became effective January 1, 2016—is
       titled “Support for a non-minor child with a disability” and provides as follows:
               “The court may award sums of money out of the property and income of either or both
               parties or the estate of a deceased parent, as equity may require, for the support of a
               child of the parties who has attained majority when the child is mentally or physically
               disabled and not otherwise emancipated. *** An application for support for a
               non-minor disabled child may be made before or after the child has attained majority.”
               750 ILCS 5/513.5(a) (West Supp. 2015).
¶ 15        Section 513.5(b) provides that, when making an award under section 513.5, the trial court
       “shall consider all relevant factors that appear reasonable and necessary,” including:
                    “(1) the present and future financial resources of both parties to meet their needs,
               including, but not limited to, savings for retirement;
                    (2) the standard of living the child would have enjoyed had the marriage not been
               dissolved. The court may consider factors that are just and equitable;
                    (3) the financial resources of the child; and
                    (4) any financial or other resource provided to or for the child ***.” 750 ILCS
               5/513.5(b) (West Supp. 2015).
¶ 16        We have found no Illinois case that has cited or otherwise interpreted section 513.5 of the
       Dissolution Act. Under its plain language, section 513.5 grants trial courts the authority to
       order a former spouse to contribute support for an adult disabled child of the former spouse.
       750 ILCS 5/513.5(a) (West Supp. 2015). Section 513.5 explicitly provides that the application


                                                   -3-
       for such support may be made before or after the child attains majority, so long as the
       nonminor child is “not otherwise emancipated.” Id.
¶ 17        While now given its own section, this support obligation has long been recognized in
       Illinois case law and has been codified since 1971 within the provisions of section 513, which
       otherwise provides for support for educational expenses of children over the age of majority:
                    “Section 513 codifies prior Illinois decisional and statutory law. See Ill.Rev.Stat.
                ch. 40, ¶ 19 (1975). This section has no counterpart in the Uniform Marriage and
                Divorce Act.
                    Section 513 authorizes the court to award support for children after they attain the
                age of majority only if they are disabled. Otherwise, the attainment of the age of
                majority terminates child support obligations. This accords with prior law. Kelly v.
                Kelley, 317 Ill. 104, 147 N.E. 659 (1925). Emancipation of children prior to the
                attainment of the age of majority also terminates child support obligations. § 510(c).
                Effective August 24, 1971, the Probate Act was amended to provide that the age of
                majority in Illinois for both males and females is age 18. Ill.Rev.Stat. ch. 110½, ¶ 11-1.
                Prior to this date, the age of majority was 21 for males and 18 for females. Ill.Rev.Stat.
                ch. 3, ¶ 131 (1969). Where a divorce decree rendered prior to the effective date of the
                1971 amendment to the Probate Act provides for child support for ‘minor children’, the
                obligation for child support ceases upon the attainment of the age of 18 for both males
                and females. Munck v. Munck, [62 Ill. App. 3d 223, 378 N.E.2d 1252] (1st Dist. 1978).
                See also Stanton v. Stanton, [421 U.S. 7] (1975) ***.
                    Although not previously provided for by statute, Illinois courts have long
                recognized a support obligation for mentally or physically disabled children continuing
                after the attainment of the age of majority. Strom v. Strom, 13 Ill.App.2d 354, 142
                N.E.2d 172 (1st Dist. 1957); Freestate v. Freestate, 244 Ill.App.166 (1st Dist. 1927).
                The first sentence of section 513 codifies this well established rule. See also Probate
                Act, Art. XIa, regarding disabled persons. Ill.Rev.Stat. ch. 110½, ¶ 11a-1 et seq.” Ill.
                Ann. Stat., ch. 40, ¶ 513, Historical and Practice Notes, at 788 (Smith-Hurd 1980).

¶ 18                                   B. Subject-Matter Jurisdiction
¶ 19       Leon argues that the trial court lacked subject-matter jurisdiction to enter its order
       awarding Susan support because no statutory language granted the court the authority to order
       support for a disabled adult. The GAL contends the trial court had subject-matter jurisdiction
       to order support to be paid by the father of the disabled adult herein. We agree with the GAL.
¶ 20       First, as we have previously explained, section 513.5 of the Dissolution Act indeed granted
       the trial court authority to order support for a disabled adult.
¶ 21       Second, and more fundamentally, in Illinois, subject-matter jurisdiction of the trial courts
       is provided by article VI, section 9, of the Illinois Constitution of 1970 (Ill. Const. 1970, art.
       VI, § 9). That section provides that trial courts “shall have original jurisdiction of all justiciable
       matters,” except under limited circumstances, which do not apply in this case. Id. “With the
       exception of the circuit court’s power to review administrative action, which is conferred by
       statute, a circuit court’s subject matter jurisdiction is conferred entirely by our state
       constitution.” Belleville Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc., 199 Ill. 2d 325, 334,
       770 N.E.2d 177, 184 (2002). Recently, in People v. Castleberry, 2015 IL 116916, ¶¶ 11-18, 43


                                                     -4-
       N.E.3d 932, the supreme court did away with any remaining notion that the subject-matter
       jurisdiction of a circuit court is at all dependent on statutory, as opposed to constitutional,
       authority. Therefore, Leon’s argument that the trial court lacked jurisdiction because no statute
       granted it the authority to impose the relief in question is not persuasive.

¶ 22                  C. The Trial Court’s Specific Award of Support in This Case
¶ 23       In this case, the trial court ordered Leon to contribute support to Susan in the amount of
       $350 per week. The court reached that decision after a hearing in which Leon and Susan
       testified. The court stated that it drew authority for the award from its inherent powers under
       the Probate Act.
¶ 24       We conclude that section 513.5 of the Dissolution Act (750 ILCS 5/513.5 (West Supp.
       2015)) authorizes awards of support from a former spouse to support the former spouse’s adult
       disabled children. We find the cases cited inapposite, including In re Marriage of Kennedy,
       170 Ill. App. 3d 726, 731-34, 525 N.E.2d 168, 170-73 (1988), cited by Leon; and In re Estate
       of McHenry, 2016 IL App (3d) 140913, and In re Marriage of Casarotto, 316 Ill. App. 3d 567,
       736 N.E.2d 1169 (2000), cited by the GAL. The trial court case number did not limit the trial
       court’s authority in this respect. However, in this case, we vacate the trial court’s particular
       award and remand for a new determination of support. We impose that relief to ensure that the
       court’s decision is made in accordance with section 513.5 of the Dissolution Act. In reaching a
       decision as to whether, and how much, support is appropriate in this case, the trial court should
       consider the factors provided by section 513.5(b) of the Dissolution Act.

¶ 25                                      III. CONCLUSION
¶ 26       For the foregoing reasons, we vacate the trial court’s judgment and remand the cause with
       directions.

¶ 27      Vacated and cause remanded with directions.




                                                   -5-